Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated on and as of
December 9, 2015, by and between Cardinal Resources, Inc., a Nevada corporation
(the "Company"), and HangZhou Sky Valley Water Technology Co., Ltd. (the
"Purchaser").
R E C I T A L S:
WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:
1.  Private Offering.  The securities offered by this Agreement are being
offered in a private offering (the "Offering") of up to $7,500,000 consisting of
shares of the Company's Common Stock, $0.001 par value per share (the "Common
Stock"). The shares will be sold pursuant to Section 4(2) of the Securities Act
of 1933, as amended (the "Securities Act"), and/or Rule 506 of Regulation D
thereunder.  The shares are being offered solely to "accredited investors" as
that term is defined in Rule 501(a) of the Securities Act.  This Agreement and
the Exhibits hereto are hereinafter collectively referred to as the "Offering
Documents".
2.  Sale and Purchase of Shares.
(a)  Tranche I Closing.  Subject to the terms and conditions hereof, the Company
agrees to sell, and Purchaser at the Tranche I Closing (as defined below)
irrevocably subscribes for and agrees to purchase, 36,000,000 shares of Common
Stock (the "Tranche I Shares") at a purchase price of $0.10417 per Tranche I
Share. The aggregate purchase price payable by Purchaser for the Tranche I
Shares shall be $3,750,000 (the "Aggregate Tranche I Purchase Price") and shall
be payable at the Tranche I Closing by wire transfer of immediately available
funds as set forth below.
(b)  Tranche II Closing.
(i)  Subject to the conditions of this Section 2(b) and upon the attainment by
the Company of the Tranche II Milestones (as defined below), the Company shall
issue and sell and the Purchaser shall purchase at one additional closing (the
"Tranche II Closing" and together with the Tranche I Closing, the "Closings"),
shares of Common Stock (the "Tranche II Shares" and together with the Tranche I
Shares, the "Shares") sufficient to result in Purchaser owning following such
Tranche II Closing 51% of the Company's issued and outstanding shares of Common
Stock, as adjusted for any stock split, reverse stock split, stock dividend or
other share recapitalization. The aggregate purchase price payable by Purchaser
for the Tranche II Shares shall be $3,750,000 (the "Aggregate Tranche II
Purchase Price") and shall be payable at the Tranche II Closing by wire transfer
of immediately available funds as set forth below.
1

--------------------------------------------------------------------------------

(ii)  The "Tranche II Milestones" are:
(a)  Mutually agreed upon management and governance structure of the Company,
including composition of the board of directors and key management hires;
(b)  The Company and Purchaser shall have entered into a joint venture agreement
to form a new Chinese joint venture (the "China JV");
(c)  The China JV shall have manufactured two CRB units that meet the quality
standards of the Company;
(d)  The Company shall transfer its manufacturing rights and obligations under
the Bayelsa Nigeria agreement to the China JV; and
(e)  The Company will use its commercially reasonable best efforts to transfer
its financing and manufacturing rights and obligations under the CAMWATER
agreement to the China JV.
(iii)  Following attainment of the Tranche II Milestones, the date of the
Tranche II Closing shall be determined mutually and in good faith by the
Company's Chief Executive Officer and Purchaser and shall be sent in a written
notice to Purchaser (such notice, the "Tranche II Notice").
(c)  Subject to the terms and conditions of this Agreement, the purchase and
sale of the Tranche I Shares shall take place remotely via the exchange of
documents and signatures at 10:00 a.m. Eastern time, on December 9, 2015 or at
such other time or on such other date or at such other place or by such other
method as the Company and Purchaser may mutually agree upon orally or in writing
(the day on which the Tranche I Closing takes place, the "Tranche I Closing
Date").
(d)  Subject to the terms and conditions of this Agreement, the purchase and
sale of the Tranche II Shares shall take place remotely via the exchange of
documents no later than twenty (20) Business Days after Purchaser's receipt of
the Tranche II Notice (the day on which the Tranche II Closing takes place, the
"Tranche II Closing Date").
(e)  Closing Conditions.
(i)  The obligations of each party to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment, at or prior to the
Tranche I Closing or the Tranche II Closing, as the case may be, of each of the
following conditions:
(a)  No governmental authority shall have enacted, issued, promulgated, enforced
or entered any order, writ, judgment, injunction, decree, stipulation,
determination or award which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.
2

--------------------------------------------------------------------------------

(b)  The Company shall have received all consents, authorizations, orders and
approvals from all third parties and governmental authorities necessary to
consummate the transactions contemplated hereby and no such consent,
authorization, order and approval shall have been revoked.
(c)  No action or proceeding by or before any court or other governmental body
shall have been instituted or threatened by any governmental authority or person
whatsoever which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement.
(ii)  The obligations of Purchaser to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or such Purchaser's
waiver, at or prior to the Tranche I Closing or the Tranche II Closing, as the
case may be, of each of the following conditions:
(a)  This Agreement and all other ancillary agreements contemplated hereby shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to Purchaser.
(b)  The representations and warranties of Company contained in Section 4 shall
be true and correct in all material respects as of the Tranche I Closing Date or
the Tranche II Closing Date, as the case may be, with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, which shall be true and correct in
all material respects as of that specified date).
(c)  The Company shall have duly performed and complied in all respects with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by it prior to or on the Tranche I Closing Date or the Tranche
II Closing Date, as the case may be.
(d)  Such Purchaser shall have received a certificate, dated the Tranche I
Closing Date or the Tranche II Closing Date, as the case may be, and signed by a
duly authorized officer of the Company, that each of the conditions set forth in
Section 2(c)(ii)(b) and (c) have been satisfied.
(e)  The Company shall have delivered, or caused to be delivered, to Purchaser
such documents or instruments as Purchaser reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
(iii)  The obligations of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or the
Company's waiver, at or prior to the Tranche I Closing or the Tranche II
Closing, as the case may be, of each of the following conditions:
(a)  This Agreement and all other ancillary agreements contemplated hereby shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to the Company.
3

--------------------------------------------------------------------------------

(b)  The representations and warranties of Purchaser contained in Section 3
shall be true and correct in all respects as of the Tranche I Closing Date or
the Tranche II Closing Date, as the case may be with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, which shall be true and correct in
all respects as of that specified date), except where the failure of such
representations and warranties to be true and correct would not have a material
adverse effect on Purchaser's ability to consummate the transactions
contemplated hereby.
(c)  Purchaser shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Tranche I Closing Date or
the Tranche II Closing Date, as the case may be.
(d)  The Company shall have received a certificate, dated the Tranche I Closing
Date or the Tranche II Closing Date, as the case may be and signed by a duly
authorized officer of Purchaser, that each of the conditions set forth in
Section 2(c)(iii)(b) and (c) have been satisfied.
(e)  Purchaser shall have transferred, or procured the transfer of, the
Aggregate Tranche I Purchase Price or the Aggregate Tranche II Purchase Price,
as the case may be, to the Company by wire transfer in immediately available
funds, to an account or accounts designated in writing by the Company to
Purchaser prior to or at the Tranche I Closing Date or the Tranche II Closing
Date, as the case may be.
(f)  Purchaser shall have delivered, or caused to be delivered, to the Company
such documents or instruments as the Company reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
3.  Representations and Warranties of Purchaser.  Purchaser represents and
warrants to the Company as follows:
(a)  Organization and Qualification.
(i)  Purchaser is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, with the corporate or other entity
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
material and adverse effect on the legality, validity or enforceability of this
Agreement and any documents contemplated hereby  (collectively, the "Transaction
Documents") to which it is a party, and Purchaser is duly qualified as a foreign
corporation or other entity to do business and is in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of their activities makes such qualification necessary, except for
such failures to be so qualified or in good standing as would not have a
material adverse effect on it.
(ii)  The address of its principal place of business of Purchaser is as set
forth on the signature page hereto.
(b)  Authority; Validity and Effect of Agreement.
4

--------------------------------------------------------------------------------

(i)  Purchaser has the requisite corporate or other entity power and authority
to execute and deliver the Transaction Documents to which it is a party and
perform its obligations under such Transaction Documents.  The execution and
delivery of each such Transaction Document by Purchaser, the performance by
Purchaser of its obligations thereunder, and all other necessary corporate or
other entity action on the part of Purchaser have been duly authorized by its
board of directors or similar governing body, and no other corporate or other
entity proceedings on the part of Purchaser is necessary for Purchaser to
execute and deliver the relevant Transaction Documents and perform its
obligations thereunder.
(ii)  Each of the relevant Transaction Documents has been duly and validly
authorized, executed and delivered by Purchaser and, assuming each has been duly
and validly executed and delivered by the Company, each constitutes a legal,
valid and binding obligation of such Purchaser, in accordance with its terms.
(c)  No Conflict; Required Filings and Consents.  Neither the execution and
delivery of the relevant Transaction Documents by Purchaser nor the performance
by such Purchaser of its obligations, thereunder will: (i) conflict with such
Purchaser's articles of incorporation or bylaws, or other similar organizational
documents; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to Purchaser or any of the properties or assets of Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of Purchaser under, or result in the creation or imposition of
any lien upon any properties, assets or business of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.
(d)  Accredited Investor.Purchaser is an "accredited investor" as that term is
defined in Rule 501(a) of Regulation D under the Securities Act and was not
formed for the specific purpose of acquiring the Shares.
(e)  No Government Review.  Purchaser understands that neither the United States
Securities and Exchange Commission ("SEC") nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
passed upon or endorsed the merits of this Agreement, the Shares, or any of the
other documents relating to the Offering, or confirmed the accuracy of,
determined the adequacy of, or reviewed this Agreement, the Shares or such other
documents.
(f)  Investment Intent.  The Shares are being acquired for Purchaser's own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same.  By executing this Agreement, Purchaser further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Shares.
5

--------------------------------------------------------------------------------

(g)  Restrictions on Transfer.  Purchaser understands that the Shares are
"restricted securities" as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.  Purchaser acknowledges that it is able
to bear the economic risks of an investment in the Shares for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.
(h)  Investment Experience.  Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Shares, and Purchaser has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment.  In making its decision to acquire the
Shares, Purchaser has not relied upon any information other than information
provided to it by the Company or its representatives and contained herein,
including the representations and warranties and covenants of the Company
contained herein
(i)  Access to Information.  Purchaser acknowledges that it has had access to
and has reviewed all documents and records relating to the Company, including,
but not limited to, the Company's Annual Report on SEC Form 10-K for the year
ended December 31, 2014, the Company's Quarterly Reports on Form 10-Q for the
periods ended March 31, 2015, June 30, 2015, and September 30, 2015, and any
Current Reports on SEC Form 8-K filed with the SEC after June 30, 2015 and
before the date this Agreement is executed (as such documents have been amended
since the date of their filing, collectively, the "Company SEC Documents"), that
it has deemed necessary in order to make an informed investment decision with
respect to an investment in the Shares; that it has had the opportunity to ask
representatives of the Company certain questions and request certain additional
information regarding the terms and conditions of such investment and the
finances, operations, business and prospects of the Company and has had any and
all such questions and requests answered to its satisfaction; and that it
understands the risks and other considerations relating to such investment. 
Purchaser understands any statement contained in the Company SEC Documents shall
be deemed to be modified or superseded for the purposes of this Agreement to the
extent that a statement contained herein or in any other document subsequently
filed with the SEC modifies or supersedes such statement.
(j)  Reliance on Representations.  Purchaser understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.  Purchaser represents and warrants to the Company that any
information that it has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company's issuance
of the Shares.  Within five (5) days after receipt of a request from the
Company, Purchaser will provide such information and deliver such documents as
may reasonably be necessary to comply with any and all laws and regulations to
which the Company is subject in connection with the transactions contemplated
under the Transaction Documents.
6

--------------------------------------------------------------------------------

(k)  No General Solicitation.  Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.
(l)  Investment Risks.  Purchaser understands that purchasing Shares will
subject it to certain risks, including, but not limited to, those set forth in
the Company SEC Documents and the following: (i) the offering price of the
Shares offered hereby has been determined solely by the Company and does not
necessarily bear any relationship to the value of the Company's assets, current
or potential earnings of the Company, or any other recognized criteria used for
measuring value and, therefore, there can be no assurance that the offering
price of the Shares is representative of the actual value of the Shares; and
(ii) in order to capitalize the Company, execute its business plan, and for
other corporate purposes, the Company has issued, and expects to issue
additional shares of Common Stock, securities exercisable or convertible into
shares of Common Stock, or debt.  Such securities have been and may be issued
for a purchase price consisting of cash, services or other consideration that
may be materially different than the purchase price of the Shares.  The issuance
of any such securities may result in substantial dilution to the relative
ownership interests of the Company's existing shareholders and substantial
reduction in net book value per share.  Additional equity securities may have
rights, preferences and privileges senior to those of the holders of Common
Stock, and any debt financing may involve restrictive covenants that may limit
the Company's operating flexibility.
(m)  Import and Export Compliance.  Purchaser represents and warrants to the
Company as follows:
(i)  During the five (5) year period ending on the Closing Date, neither
Purchaser nor any subsidiary, director or officer of Purchaser or any
subsidiary, or any employee, agent, or representative acting with authorization
of Purchaser or any subsidiary, has directly or indirectly, whether through
affiliates, partners, officers, employees, agents or representatives, paid,
offered, promised, authorized or agreed to give any monies, gift or other thing
of value or benefit, whether in cash or kind, and whether or not pursuant to a
written contract, to any "Foreign Official", as defined in the United States
Foreign Corrupt Practices Act of 1977, as amended (the "FCPA") or employee of
any Governmental Body (as that term is defined below) (including an official or
employee of any public international organization or government-owned business
or enterprise), or to any political party, employee or director thereof, or any
candidate for a political position or any political subdivision for the sole
purpose of influencing any act or decision of such official or employee, in
violation of any Law, including but not limited to the FCPA (A) to further the
business of the Purchaser or any of its subsidiaries, or (B) to assist the
Purchaser or any of its subsidiaries in connection with any actual or proposed
transaction in connection with the operations of the Purchaser or any of its
subsidiaries.
7

--------------------------------------------------------------------------------

(ii)  Purchaser and its subsidiaries are in compliance in all material respects
with all applicable Export Laws (as that term is defined below).
(iii)  Neither Purchaser nor any of its officers, directors, owners, managers,
or employees, (A) are persons with whom United States persons are restricted
from doing business under regulations of the Office of Foreign Asset Control
(the "OFAC") of the United States Department of the Treasury (including, without
limitation, those named on OFAC's Specially Designated Nationals and Blocked
Persons List), the Export Laws (as that term is defined below), or under any
applicable law or any other governmental action that is applicable to Purchaser
("Prohibited Persons"); and (B) have had any direct or indirect dealings with
and have not sold, exported, re-exported, or retransferred, directly or
indirectly, any goods, technology or services to any Prohibited Persons or to
any country under embargo by the United States of America.
(iv)  As used herein:
(A)  "Export Laws" means any applicable United States of America requirements
related to import and export control, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 12 U.S.C. § 95a and 50 U.S.C. App. § 5(b), the
Export Administration Act, 50 U.S.C. App. §§ 2401 et seq., the Arms Export
Control Act, 22 U.S.C. §§ 2778 et seq., and any and all regulations and orders
promulgated or issued under such authority, including the regulations
administered by the U.S. Department of the Treasury's Office of Foreign Assets
Control, 31 C.F.R. Parts 500 through 598, the Export Administration Regulations,
15 C.F.R. Parts 730 through 774, and the International Traffic in Arms
Regulations, 22 C.F.R. Parts 120 through 130.
(B)  "Governmental Body" means any: (a) nation, state, county, city, town,
village, district, or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); or (d)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
(n)  Anti-Money Laundering.  Purchaser acknowledges that due to anti-money
laundering regulations within their respective jurisdictions, the Company and/or
any person acting on behalf of the Company may require further documentation
verifying Purchaser's identity and the source of funds used to purchase Shares
before this Agreement can be accepted.  Purchaser further agrees to provide the
Company at any time with such information as the Company reasonably determines
to be necessary and appropriate to verify compliance with the anti-money
laundering regulations of any applicable jurisdiction or to respond to requests
for information concerning the identity of Purchaser from any governmental
authority, self-regulatory organization or financial institution in connection
with its anti-money laundering compliance procedures, and to update such
information as necessary.
8

--------------------------------------------------------------------------------

(o)  Short Sales and Confidentiality Prior to the Date Hereof.  Purchaser has
not directly or indirectly, nor has any person acting on behalf of or pursuant
to any understanding with Purchaser, executed any disposition, including Short
Sales (as such term is defined in Rule 200 of Regulation SHO under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), in the
securities of the Company during the period commencing from the time that
Purchaser first received written or oral notice of this Offering from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder or by this Agreement until the date hereof ("Discussion
Time").   Except as provided in Section 6(b), Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
(p)  No Disqualification Events.  Neither Purchaser nor any affiliate of
Purchaser is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification
Event"), except for a Disqualification Event covered by Rule 506(d)(2) under the
Securities Act.
(q)  Notice of Disqualification Events.  Purchaser will notify the Company in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
Purchaser or any of its affiliates and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to Purchaser or any of
its affiliates.
4.  Representations and Warranties of the Company.  The Company represents and
warrants to Purchaser as follows:
(a)  Organization and Qualification.  The Company is duly organized, validly
existing and in good standing under the laws of the State of Nevada the
corporate power and authority to own and operate its business as presently
conducted.  The Company is duly qualified as a foreign corporation or other
entity to do business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of their
activities makes such qualification necessary.
(b)  Authority; Validity and Effect of Agreement.  The Company has the requisite
corporate power and authority to execute and deliver each of the Transaction
Documents, perform its obligations thereunder, and conduct the Offering.  The
execution and delivery of each of the Transaction Documents by the Company, the
performance by the Company of its obligations thereunder, the transactions
contemplated thereby, the Offering, and all other necessary corporate action on
the part of the Company have been duly authorized by its board of directors, and
no other corporate proceedings on the part of the Company are necessary to
authorize each of the Transaction Documents or the Offering. Each of the
Transaction Documents has been duly and validly executed and delivered by the
Company and, assuming that each has been duly authorized, executed and delivered
by Purchaser, each constitutes a legal, valid and binding obligation of the
Company, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
9

--------------------------------------------------------------------------------

(c)  No Conflict; Required Filings and Consents.  Neither the execution and
delivery of the Transaction Documents by the Company nor the performance by the
Company of its obligations thereunder will: (i) conflict with the Company's
certificate of incorporation or bylaws; (ii) violate any material statute, law,
ordinance, rule or regulation, applicable to the Company or any material
properties or assets of the Company; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of the Company, or
result in the creation or imposition of any lien upon any properties, assets or
business of the Company under, any material contract or any order, judgment or
decree to which the Company is a party or by which it or any of its assets or
properties is bound or encumbered.
(d)  SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, or to the extent corrected
by a subsequent restatement, the Company's Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, and all other reports of the Company filed
with the Commission pursuant to the Exchange Act from January 1, 2015 through
the date of this Agreement (including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
"SEC Reports") complied in all material respects with the requirements of the
Exchange Act.
(e)  Financial Statements.The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles, as
applied by the Company on a consistent basis during the financial periods
involved ("GAAP"), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports.
(f)  Issuance of the Shares.  The Shares (i) have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable; and (ii) free from any
encumbrance, mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, interest or equity of any person (including any right to acquire,
option or right of pre-emption or conversion), title retention or restrictions
or restrictions on transfer of any nature whatsoever (other than the
restrictions contemplated under Section 3(g)) or any other security agreement or
arrangement, or any agreement to create any of the foregoing.
10

--------------------------------------------------------------------------------

(g)  Capitalization.  The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only to reflect stock, stock
option and warrant issuances or exercises that do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities.  All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance in all material respects with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company.  Except as specified in the SEC
Reports or as contemplated by the Transaction Documents: (i) no shares of the
Company's capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
except as set forth on Schedule 4(g), there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) except as set forth in Schedule 4(j), there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is or may become bound; (iv) there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with the Company; (v) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of their securities
under the Securities Act (except as set forth in Schedule 4(g)); (vi) there are
no outstanding securities or instruments of the Company or which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (viii) the Company does not have any stock appreciation
rights or "phantom stock" plans or agreements or any similar plan or agreement;
and (ix) the Company has no liabilities or obligations required to be disclosed
in the SEC Reports (as defined herein) but not so disclosed in the SEC Reports,
other than those incurred in the ordinary course of the Company's business or
set forth in Schedule 4(j).
(h)  Tax Matters.  The Company (i) has accurately and timely prepared and filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the Company by the taxing authority of any jurisdiction.
11

--------------------------------------------------------------------------------

(i)  Employment Matters.  No material labor dispute exists or, to the Company's
knowledge, is imminent with respect to any of the employees of the Company. 
None of the Company's employees is a member of a union that relates to such
employee's relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is satisfactory.  No executive officer, to the Company's
knowledge, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters.  To the Company's knowledge, the Company is in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours.
(j)  Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports and except as disclosed in a
subsequent SEC Report filed prior to the date of this Agreement: (i) there have
been no events, occurrences or developments that have had or that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, (ii) except as set forth in Schedule 4(j), the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate (as defined in Rule 405 of the Securities Act), except pursuant to
existing Company incentive plans or executive and director corporate
arrangements disclosed in the SEC Reports and (vi) there has not been any
material change or amendment to, or any waiver of any material right under, any
contract under which the Company or any of their assets is bound or subject. 
For purposes of this Agreement, "Material Adverse Effect" means any of (i) a
material and adverse effect on the legality, validity or enforceability of any
Transaction Documents, (ii) a material and adverse effect on the results of
operations, assets, business or financial condition of the Company and
subsidiaries, taken as a whole, or (iii) any material adverse impairment to the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.
(k)  Litigation.  Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an "Action") which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under provincial, federal or state securities laws or
a claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or, to the knowledge of the Company, any director or
officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any subsidiary under the Exchange Act or the Securities Act.
12

--------------------------------------------------------------------------------

(l)  Compliance.  The Company is not: (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other material
written agreement or written instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) in violation of any judgment, decree or order of any court,
arbitrator or governmental body in which the Company is named as a party, or
(iii) in violation of, and has complied with, all applicable statutes, rules,
ordinances or regulations of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to it and each
of its subsidiaries and its business and all such laws that affect the
environment.
(m)  Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
SEC is contemplating terminating such registration.
(n)  Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
(o)  No Integrated Offering.  Assuming the accuracy of Purchaser's
representations and warranties set forth in Section 3, neither the Company, nor,
to the knowledge of the Company, any of its affiliates, nor any Person acting on
its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this Offering of the
Shares by the Company to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any trading market on which any of the securities of the
Company are listed or designated.
13

--------------------------------------------------------------------------------

(p)  Investment Company.  The Company is not required to be registered as, and
is not an affiliate of, and immediately following the Closing will not be
required to register as, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.
(q)  Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings that is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
(r)  Intellectual Property. (i) To the knowledge of the Company, all
intellectual property used by, required or necessary for the Company to operate
its business (the "Company IP") is legally owned by, validly licensed to, or
used under the authority of the owner by, the Company. (ii) All Company IP which
is owned by the Company is not licensed to a third party otherwise than in the
ordinary course of business. None of the Company IP owned by the Company is
subject to any judgments or limitations or restrictions on use or otherwise
issued by any governmental authority, save for claim limitations imposed by the
applicable registration authorities as part of the normal patent prosecution
process prior to issuance with respect to registered intellectual property.  No
person, including employees or consultants of the Company has any ownership
right to any Company IP owned by the Company or any right to any payment of any
sum with respect to same. (iii) All Company IP is: (A) to the knowledge of the
Company, not the subject of any claim (save for claim limitations with respect
to registered intellectual property imposed by the applicable registration
authorities as part of the normal prosecution process prior to issuance),
opposition, action, suit, investigation or proceeding as to title, validity,
enforceability, entitlement, misappropriation, or infringement of any
intellectual property of any third party or that prohibits or restricts the
Company from carrying on its business; and (B) to the knowledge of the Company,
not registered in contravention of any applicable laws and regulations. (iv) All
registration, maintenance and renewal fees and taxes due prior to Closing in
respect of the registered Company IP and applications thereof that are owned by
the Company have duly been paid in full.  All necessary registration,
maintenance and renewal documents and certificates have been filed with the
relevant patent, copyright or trademark for purposes of maintaining such
registered Company IP that is owned by the Company.  (v) To the knowledge of the
Company, there is no threatened infringement or unauthorised use of any of the
Company IP that is owned by the Company by any third party. (vi) To the
knowledge of the Company, the Company IP that is owned by the Company does not
infringe the intellectual property of another person. (vii) The ownership,
license or rights in the Company IP owned by the Company will not be materially
adversely affected by the transactions contemplated by this Agreement and the
other Transaction Documents. (viii) The Company has at all times used
commercially reasonable efforts to protect its trade secrets and confidential
information.
(s)  Reliance.  The Company acknowledges that the Purchaser has entered into
this Agreement and the other Transaction Documents to which it is a party, in
reliance upon the information provided to it by the Company or its
representatives and contained herein, including the representations and
warranties and covenants of the Company contained herein.
14

--------------------------------------------------------------------------------

5.  Other Agreements of the Parties.
(a)  Transfer Restrictions.
(i)  The Shares may only be disposed of in compliance with applicable federal
and state securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of Purchaser or in connection with a pledge, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
to the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the other Transaction Documents and shall have
the rights and obligations of Purchaser under this Agreement.
(ii)  Legends.  The certificates and agreements evidencing the Shares shall have
endorsed thereon the following legend (and appropriate notations thereof will be
made in the Company's stock transfer books), and stop transfer instructions
reflecting these restrictions on transfer will be placed with the transfer agent
of the Shares:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.
(b)  Securities Laws Disclosure; Publicity.  On or prior to the fourth (4th)
business day following the date of the Tranche I Closing and the Tranche II
Closing, the Company will file a Current Report on Form 8-K with the SEC
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents. Except as
provided in Section 6(b), Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 5(b), Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
(c)  Reporting Status.  During the one year period from and after the last to
occur of the Tranche I Closing or the Tranche II Closing, as the case may be,
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act would otherwise permit such
termination.
15

--------------------------------------------------------------------------------

(d)  Reverse Stock Split. The Company will use commercially reasonable efforts
to execute a reverse split (the "Reverse Split") of its outstanding shares of
Common Stock with a view to satisfying the minimum bid required for the initial
listing of shares of its Common Stock on the Nasdaq Capital Market which shall
include the filing of a preliminary proxy statement with the SEC within 60 days
of the Tranche II Closing Date.  In the event the Reverse Split is completed and
the Company meets the requirements imposed by applicable rules and regulation of
the Nasdaq Stock Market for the initial listing of its shares of Common Stock on
the Nasdaq Capital Market (the "Initial Listing Requirements"), the Company will
use commercially reasonable efforts to cause its shares of Common Stock to be
listed on the Nasdaq Capital Market.  Purchaser understands, acknowledges and
agrees that the Company makes no representation, warranty or assurance that (i)
the Company will be able to satisfy the Initial Listing Requirements, (ii) in
the event that the Company is able to satisfy the Initial Listing Requirements,
that its shares of Common Stock will be approved by the Nasdaq Stock Market for
listing on the Nasdaq Capital Market, or (iii) in the event that its shares of
Common Stock are approved by the Nasdaq Stock Market for listing on the Nasdaq
Capital Market, that it will be able to maintain such listing.
(e)  Use of Proceeds.  The Company will use the net proceeds from the sale of
the Shares hereunder in accordance with the use of proceeds as set forth in that
certain Letter of Intent between the Purchaser and the Company dated October 1,
2015 and attached hereto as Exhibit A.
(f)  Standstill.  Unless otherwise consented to in writing by the Board of
Directors of the Company, Purchaser agrees that neither Purchaser nor any of its
directors, officers, employees, agents or advisors (including, without
limitation, attorneys, accountants, investment bankers, and other consultants
and advisors) (collectively, "Representatives") will in any manner, directly or
indirectly: (i) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or announce any intention to effect or cause or participate in or in
any way assist, facilitate or encourage any other person to effect or seek,
offer or propose (whether publicly or otherwise) to effect or participate in (A)
any acquisition of any securities (or any beneficial ownership thereof or any
right to vote such securities) or assets of the Company, or any rights or
options to acquire any securities (or any beneficial ownership thereof or any
right to vote such securities), or any assets, indebtedness or businesses of the
Company or any of its affiliates, (B) any tender or exchange offer, merger or
other business combination involving the Company, any of its affiliates or any
assets of the Company or its affiliates constituting a significant portion of
the consolidated assets of the Company and its affiliates, (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its affiliates, (D) any
"change in control" of the Company, or (E) any "solicitation" of "proxies" (as
such terms are used in the proxy rules of the SEC) or consents to vote any
voting securities of the Company or any of its affiliates; (ii) form, join or in
any way participate in a "group" (as defined under the Exchange Act) with
respect to the Company or its securities or otherwise act in concert with any
person in respect of any such securities; (iii) otherwise act, alone or in
concert with others, to seek representation on or to control or influence the
management, Board of Directors or policies of the Company or to obtain further
representation on the Board of Directors of the Company; or (iv) enter into any
discussions or arrangements with any third party with respect to any of the
foregoing. Purchaser further agrees not to request that the Company directly or
indirectly, amend or waive any provision of this paragraph (including this
sentence).  Purchaser further agrees that if it or its Representatives are
approached by any third party concerning participation in a transaction
involving any assets, indebtedness or business of, or securities issued by, the
Company, Purchaser will promptly inform the Company of the nature of such
transaction and the parties involved.
16

--------------------------------------------------------------------------------

(g)  Upon the occurrence of the Tranche I Closing, Purchaser shall be entitled
to appoint one director to the Company's Board of Directors.
(h)  Purchaser shall use its best efforts to obtain all necessary currency
approvals and permits sufficient to enable it to fund the Aggregate Tranche I
Purchase Price on or prior to the Tranche I Closing Date.
6.  Confidentiality.
(a)  Purchaser acknowledges and agrees that: (i) certain of the information
contained herein is of a confidential nature and may be regarded as material
non-public information under Regulation FD of the Securities Act; (ii) except as
provided in Section 6(b), this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby will be kept confidential by
Purchaser and will not be used for any purpose other than for the purposes of
entering into and consummating the transactions contemplated under the
Transaction Documents; (iii) except as provided in Section 6(b), until the time
the information contained herein has been adequately disseminated to the public,
the existence of this Agreement and the information contained herein shall not,
without the prior written consent of the Company, be disclosed by Purchaser to
any person or entity, other than its personal financial and legal advisors for
the sole purpose of evaluating the entering into and the consummation of the
transactions contemplated under the Transaction Documents, and Purchaser will
not, directly or indirectly, disclose or permit its personal financial and legal
advisors to disclose, any of such information without the prior written consent
of the Company; (iv) Purchaser shall make its representatives aware of the terms
of this Section 6 and to be responsible for any breach of this Agreement by such
representatives; (v) except as provided in Section 6(b), Purchaser shall not,
without the prior written consent of the Company, directly or indirectly, make
any statements, public announcements or release to trade publications or the
press with respect to the contents or subject matter of this Agreement; and (vi)
if Purchaser decides to not pursue further investigation of the Company or to
not participate in the Offering, Purchaser will promptly return this Agreement
and any accompanying documentation to the Company.
(b)  Any party hereto may disclose, or permit the disclosure of, information
which would otherwise be confidential if and to the extent (i) required by law
or any securities exchange, regulatory or governmental body, (ii) disclosed to
its respective affiliates and its and their respective directors, officers,
employees, shareholders, finance providers and their respective professional
advisers or officers on a need-to-know basis (but it shall remain responsible
for the compliance with this Section 6 by any such person), or (iii) it comes
into the public domain other than as a result of a breach by any party hereto.
7.  Indemnification.  Purchaser agrees to indemnify, defend and hold harmless
the Company and its respective affiliates and agents from and against any and
all demands, claims, actions or causes of action, judgments, assessments,
losses, liabilities, damages or penalties and reasonable attorneys' fees and
related disbursements incurred by the Company that arise out of or result from a
breach of any representations or warranties made by Purchaser herein, and
Purchaser agrees that in the event of any breach of any representations or
warranties made by Purchaser herein, the Company may, at its option, forthwith
rescind the sale of the Shares to Purchaser.
17

--------------------------------------------------------------------------------

8.  Non-Public Information.  Purchaser acknowledges that certain information
concerning the matters that are the subject matter of this Agreement constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company.  Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person save as
provided in Section 6(b).
9.  Sales and Confidentiality After The Date Hereof.   Purchaser shall not, and
shall cause its affiliates not to, engage, directly or indirectly, in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as such term is defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act)) during the period from the date hereof
until such time as (i) the transactions contemplated by this Agreement are first
publicly announced or (ii) this Agreement is terminated.  Purchaser understands
and acknowledges that the SEC currently takes the position that covering a short
position established prior to effectiveness of a resale registration statement
with shares included in such registration statement would be a violation of
Section 5 of the Securities Act, as set forth in the SEC's Compliance and
Disclosure Interpretation 239.10.
10.  Entire Agreement; No Third Party Beneficiaries.  This Agreement contains
the entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereto, and no party shall be liable or bound to any other party
in any manner by any warranties, representations, guarantees or covenants except
as specifically set forth in this Agreement. Purchaser acknowledges and agrees
that it did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers, directors, employees,
agents or representatives, in deciding to enter into this Agreement or purchase
the Shares.  Nothing in this Agreement, express or implied, is intended to
confer upon any person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
11.  Amendment and Modification.  This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
Company and the Purchaser.
12.  Extensions and Waivers.  At any time prior to the Tranche I Closing or the
Tranche II Closing, as the case may be, the parties hereto entitled to the
benefits of a term or provision may (a) extend the time for the performance of
any of the obligations or other acts of the parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any obligation, covenant, agreement or condition contained
herein.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the Company and the Purchaser.  No failure or delay on the part of any
party hereto in the exercise of any right hereunder shall impair such right or
be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.
18

--------------------------------------------------------------------------------

13.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that the Company may not assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the Purchaser.  Except as provided in Section 7, nothing in this Agreement is
intended to confer upon any person not a party hereto (and their successors and
assigns) any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
14.  Survival of Representations, Warranties and Covenants.  The representations
and warranties contained herein shall survive the last to occur of the Tranche I
Closing or the Tranche II Closing, as the case may be, and shall thereupon
terminate 24 months from the last of such Closings to occur, except that the
representations contained in Sections 3(a), 3(b), 3(q), 3(r), 4(a), 4(b) and
4(f) shall survive indefinitely.  All covenants and agreements contained herein
which by their terms contemplate actions following the Closings shall survive
the Closings and remain in full force and effect in accordance with their
terms.  All other covenants and agreements contained herein shall not survive
the Closings and shall terminate upon the last to occur of the Tranche I Closing
or the Tranche II Closing, as the case may be.
15.  Headings; Definitions.  The Section headings contained in this Agreement
are inserted for convenience of reference only and will not affect the meaning
or interpretation of this Agreement.  All references to Sections contained
herein mean Sections of this Agreement unless otherwise stated.  All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.
16.  Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.
17.  Notices.  All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other electronic transmission service to the appropriate address or
number as set forth below:
If to the Company:
Cardinal Resources, Inc.
201 Penn Center Blvd., Suite 400
Pittsburgh, PA 15235
Attention: Kevin Jones, Chief Executive Officer
with a copy to:
Fox Rothschild LLP
BNY Mellon Center
500 Grant Street, Suite 2500
Pittsburgh, PA 15219
Fax (412) 391-6984
Attention: David A. Jaffe, Esquire
If to Purchaser:
To that address indicated on the signature page hereof.
19

--------------------------------------------------------------------------------

18.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof, except to the extent that the Corporation Law of the State of
Nevada shall apply to the internal corporate governance of the Company.
19.  Counterparts.  This Agreement may be executed and delivered by facsimile in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.
20.  Attorneys' Fees.  Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Transaction Documents.
21.  Termination.
(a)  This Agreement may be terminated at any time prior to the Tranche I Closing
by the Company by written notice to Purchaser if any of the conditions set forth
in Section 2(e)(iii) shall not have been fulfilled, or if it becomes apparent
that any of such conditions will not be fulfilled, within 45 days of signing,
unless such failure shall be due to the failure of the Company to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing.
(b)  In the event of termination of this Agreement in accordance with Section
21(a), this Agreement shall forthwith become void and there shall be no
liability on the part of any party hereto except (i) those provisions set forth
in Sections 6, 7 and 8 of this Agreement which shall survive termination;
and (ii) that nothing herein shall relieve any party hereto from liability for
any willful breach of any provision of this Agreement.
[Signature page follows]
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 
 
 
Date: ____________________, 2015
 
PURCHASER
 
For and on behalf of
HANGZHOU SKY VALLEY WATER TECHNOLOGY CO., LTD.
 
By: 
Name:_________________________________________________
Title:  _________________________________________________
Address: ______________________________________________
Phone: ________________________________________________
Social Security or Tax ID No.:      N/A__________________________
 
Number of Tranche I Shares Purchased: 36,000,000
 
Aggregate Tranche I Purchase Price: $3,750,000
($0.10417 per Share)
 
Number of Tranche II Shares Purchased: [_______]
 
Aggregate Tranche II Purchase Price: $3,750,000
($[___] per Share)



Delivery Instructions (if different than Address):
     
 
 
 
Date: December 8, 2015
CARDINAL RESOURCES, INC.
 
        /s/ Kevin R. Jones
By: _________________________________________________
Name: Kevin R. Jones
Title: CEO/President



21

--------------------------------------------------------------------------------

EXHIBIT A
Letter of Intent





--------------------------------------------------------------------------------

SCHEDULE 4(g)



--------------------------------------------------------------------------------

SCHEDULE 4(j)
Cardinal Resources' current debt listing can be found and is included in the
latest 10-Q filings.

--------------------------------------------------------------------------------